Citation Nr: 1729732	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder.

2.  Entitlement to service connection for cancer of the right breast due to radiation exposure and amalgam (silver) fillings.

3.  Entitlement to service connection for cystic left breast, to include claimed as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for headaches, to to include claimed as secondary to a service-connected disease or injury.

5.  Entitlement to service connection for lymphedema of the right upper extremity, claimed as secondary to a service-connected disease or injury.

6.  Entitlement to service connection for fracture of the right humerus, to include claimed as secondary to a service-connected disease or injury.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1975 to October 1979.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which denied the benefits sought on appeal. 

In January 2015, the Veteran testified before the undersigned during a Board hearing held at the VA Central Office, in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder.  

In April 2015, the Board denied the claims for entitlement to service connection for 
tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, constipation, and hirsutism, and dismissed the claim for service connection for a menstrual disorder.  The Board remanded the remaining matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The issues of entitlement to service connection for cancer of the right breast, cystic left breast, lymphedema of the right upper extremity, headaches, fracture of the right humerus, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's current bilateral lower extremity disorder, diagnosed as mild degenerative joint disease of the knees, was incurred in service or within the first year after separation, or is otherwise related to her period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral lower extremity disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in December 2008 and that addressed the notice elements concerning her claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied the duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA has obtained the Veteran's available service records, identified private treatment records, and her lay statements and testimony.  

In addition, VA provided the Veteran with an April 2009 VA examination which identified the nature of her claimed bilateral lower extremity disorder as mild degenerative arthritis of the knees.   In July 2015, the Veteran had another VA examination to determine the etiology of the Veteran's bilateral knee disorder.  The 2015 VA examination report confirmed diagnosis of degenerative arthritis of the knees, and contains a medical opinion that addressed whether the Veteran's current diagnosed disorder was etiologically related to her period of service.  The Board finds that the 2015 VA examiner offered clear conclusion with a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA medical opinion report involved a review of the available medical records and the results of actual testing/examining of the Veteran.  The Board therefore finds that the VA examination reports are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record shows that adequate VA medical opinion was obtained in conjunction with the Veteran's claim.  A review of the record reflects substantial compliance with the Board's April 2015 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims that service connection is warranted for bilateral lower extremity disorder.  She maintains that her current bilateral leg problems are a result of her period of service. 

The medical evidence of record establishes that the Veteran has a current disability involving her lower extremities, which has been identified as mild degenerative arthritis of the knees.  See VA April 2009 and July 2015 VA examination reports. 

A review of the Veteran's service treatment records does not show treatment or diagnosis of chronic knee problems.  At the time of her separation from service, the Veteran indicated a history of leg cramps, but she specifically denied any knee problems on her October 1979 report of medical history.  The October 1979 examination prior to separation shows that her lower extremities were evaluated as normal.  

In 2008, the Veteran initiated a claim for service connection for joint pain and swelling, and she reported a history of leg cramps during her period of service.  During the April 2009 VA examination, the Veteran informed the VA examiner that the pain in her knees was her current major joint problem.  She reported that she had been experienced bilateral knee for the past four months, with associated tingling in her feet and achiness in her legs. The April 2009 VA examination report that shows findings of painful and decreased motion in the knees as well as x-ray evidence of degenerative arthritis in the knees.  

Here, the competent evidence of record does not show treatment or diagnosis of chronic bilateral knee condition until decades after her separation from service.  There is no evidence of in-service disease.  See 38 C.F.R. § 3.303.  Moreover, service connection is not warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.   

With respect to in-service injury, the Veteran reports that she experienced knee pain during her period of service.  In addition, the record does show complaints of leg cramps.  Given the Veteran's lay reports as well as the in-service treatment records, the Board concedes that the Veteran in-service injury.  But merely conceding this particular issue of in-service injury does not equate to a successful claim. 

With respect to element (3), a medical-nexus evidence, there is no medical opinion of record that supports link between the Veteran's current bilateral knee disorder and her period of service, to include in-service complaints.  Rather, the July 2015 VA examiner provided a medical opinion that weighs heavily against the Veteran's claim.  Based on a review of the claims folder, the VA examiner concluded it was less likely than not that the Veteran's current diagnosed bilateral knee disorder was etiologically related to her period of service.  The VA examiner noted that the Veteran's service treatment records were silent for treatment or diagnosis of chronic bilateral knee problems, and no knee disorder was observed at the time of her separation from service.  

The Board finds that the July 2015 VA opinion provided a clear medical conclusion supported by a sufficient rationale.  There is no medical opinion to the contrary. 

The Board notes that for certain chronic diseases, including arthritis, an alternative method of establishing the second and third service-connection elements is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   While the Veteran currently asserts continuity of arthritis, to include symptoms of pain, swelling, and instability, since her period of service, the Board observes that during the April 2009 VA examination, she reported a history of bilateral knee pain was approximately four months.  Moreover, when she separated from service, she specifically denied any knee problems during service.  The Board finds this evidence recorded in conjunction with evaluation of the Veteran during service to have more probative value than her current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing the lack of in-service documentation of knee problems and inconsistent reported medical history, the Board finds the Veteran's current assertions are not credible. 

Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the Veteran's claim for entitlement to service connection for bilateral lower extremity disorder, currently identified as degenerative arthritis of the knees.  

The Board has considered the Veteran's own statements which suggest that her arthritis is associated with her period of service.  While the Veteran is competent to describe her symptoms, as a layperson she is not competent to determine the cause of arthritis.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the analysis provided by the July 2015 VA examiner. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral lower extremity disorder, currently identified as degenerative arthritis of the knees.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.

ORDER

Entitlement to service connection for bilateral lower extremity disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for breast cancer as due in-service exposure to ionizing radiation from dental x-rays and/or exposure to mercury in amalgam filings.  She contends that her cystic left breast, lymphedema of the right upper extremity, fracture of the right humerus, and acquired psychiatric disorder are secondary to her treatment for breast cancer.  She has also submitted medical evidence that suggests her headaches are secondary to her treatment for breast cancer.  

Based a review of the claims folder, a remand of the remaining issues on appeal is needed for compliance with the Board's April 2015 remand directives.  In particular, Board instructed that VA undertake all of the required development set out in 38 C.F.R. § 3.311 (2016).  See Stegall v. West, 11 Vet. App. 268 (1998).

While the record reflects that a May 2016 response from the United States Army Aviation and Missile Command shows that a search by the U.S. Army Dosimetry Center revealed no records of the Veteran's exposure to ionizing radiation, her service dental records do confirm that she received at least one dental, panerox x-ray in 1975.  The record does not reflect that the Veteran's service records were forwarded to the Under Secretary for Health for preparation of a dose estimate.  If a dose estimate above zero is concluded, then the claim must be referred onto the Under Secretary for Benefits for an advisory opinion as required by 38 C.F.R. § 3.311.  Therefore, a remand is needed to ensure the protocols set forth in that regulation are followed before a decision is rendered.  

A remand is also needed to obtain another VA medical opinion to clarify whether the Veteran's in-service exposure to mercury from amalgam fillings lead to the development of her breast cancer.  Her service dental records show that she received dental treatment for approximately eight dental caries, and her private dentist confirmed that she had eight amalgam fillings. 

In support of her claim, the Veteran has submitted numerous medical articles that identify mercury from amalgam fillings as risk factors for the development of breast cancer.  In addition, in a January 2015 private medical statement, her oncologist stated that studies have shown that mercury may be a significant factor in the development of breast cancer.  However, the private medical statement does not contain an opinion that specifically links the Veteran's in-service dental treatment with amalgam fillings to development of her breast cancer.  

While VA obtained a February 2009 VA medical opinion that the Veteran's breast cancer was not the result of silver (amalgam) filings received during her service, there was no rationale statement in support of that medical conclusion.  The VA examiner only cited to medical literature that identified silver (amalgam) filings as source of mercury exposure, which has been linked to various health problems.  The Board finds this medical opinion is inadequate, and a remand is needed to obtain another VA medical opinion to address the Veteran's contention.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Veteran claims for service connection for cystic left breast, headaches, lymphedema of the right upper extremity, fracture of the right humerus, and acquired psychiatric disorder, all as secondary to her treatment for breast cancer, these matters are inextricably intertwined and remanded.

Accordingly, the case is REMANDED for the following action:

1. Forward all pertinent evidence, including the Veteran's service dental records, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's breast cancer is related to such exposure to ionizing radiation, consistent with the requirements of 38 C.F.R. § 3.311, including the factors for consideration set forth in 38 C.F.R. § 3.311 (e).

2. Arrange for the Veteran's claims folder to be review by an appropriate specialist to provide a supplement VA medical opinion that addresses whether it is at least as likely as not that the Veteran's breast cancer is result of her in-service dental treatment with amalgam fillings.  The claims folder is to be made available to the examiner to review.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the claims folder, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's breast cancer is result of exposure to mercury from amalgam fillings received during service.  Specifically, the examiner should consider the service treatment records and post-service medical records, the findings from the prior 2009 VA examination report and the January 2015 private medical statements, as well as the Veteran's lay statements and contentions. 


A complete rationale for all opinions must be provided.  

3. When the development above has been completed, the remanded issues for entitlement to service connection should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


